J-S33037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellee

                    v.

CHRISTY GASKIN

                         Appellant                    No. 1332 EDA 2010


       Appeal from the Judgment of Sentence entered April 29, 2010
           In the Court of Common Pleas of Philadelphia County
             Criminal Division at No: CP-51-CR-0010890-2009


BEFORE: FORD ELLIOTT, P.J.E., OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                          FILED AUGUST 25, 2014

      Appellant, Christy Gaskin, appeals from the April 29, 2010 judgment of

sentence imposing two concurrent sentences of six to twelve months of

house arrest followed by three years of probation for possession of a

controlled substance and possession with intent to deliver a controlled

                                        780-113(a)(16) and (30), respectively).

We affirm in part and vacate in part.

      The record reveals that Officer

on duty in plain clothes on January 17, 2003.       N.T. Trial, 3/10/10, at 14.



3300 block of Kensington Avenue in Philadelphia. Id. at 15. Parks directed

the officers to 3320 Kensington Avenue, where Officer Carrion observed

Appellant hanging out of a second floor window. Id. Parks and Appellant
J-S33037-14


conversed, and Appellant left the window to come to the front door. Id. at

15-16.   While Appellant was en route, Officer Carrion handed Parks a

prerecorded five dollar bill.    Id. at 16.   When Appellant opened the front

door, Parks handed her the five dollar bill and Appellant handed Parks two

heat-sealed plastic packets later determined to contain cocaine. Id. at 16-

17.   The interaction among Officer Carrion, Parks, and Appellant occurred



from twenty feet away.          Id. at 30.    Brown also observed the initial

conversation between Officer Carrion and Parks.           Subsequent to the

transaction Officers Carrion and Brown summoned backup, and Appellant

and Parks were arrested. Id. at 16, 30.

      Appellant proceeded to a March 10, 2010 bench trial, at the conclusion

of which the trial court found her guilty of the aforementioned offenses. The

trial court imposed sentence on April 29, 2010 and Appellant filed this timely

appeal on May 12, 2010. She challenges the sufficiency of the evidence in

support of both convictions and argues her sentence for possession is illegal



will address these contentions in turn.



the following:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the

                                      -2-
J-S33037-14


       crime beyond a reasonable doubt. In applying the above test,
       we may not weigh the evidence and substitute our judgment for
       the fact-finder.     In addition, we note that the facts and
       circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a
                                                        -finder unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt
       by means of wholly circumstantial evidence.           Moreover, in
       applying the above test, the entire record must be evaluated and
       all evidence actually received must be considered. Finally, the
       finder of fact while passing upon the credibility of witnesses and
       the weight of the evidence produced, is free to believe all, part
       or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014), appeal

denied, 2014 Pa LEXIS 1647 (Pa. July 7, 2014).

       Appellant argues the evidence is insufficient because police did not

recover the prerecorded five dollar bill or any drugs from her person, and

because Parks later denied engaging in the transaction with her.             In its



based on its credibility assessments.          Trial Court Opinion, 8/9/13, at 4.1

Specifically, the trial court found Officers Carrion and Brown credible, and

____________________________________________


1
    On September 2, 2010, this Court sent the trial court a notice of
delinquency in regards to our receipt of the certified record. The record also
reflects that substitute counsel was appointed to represent Appellant on July
15, 2011. On September 27, 2011, substitute counsel filed a request for an
extension of time to comply with the tri
alleging the clerk of courts provided the incorrect record, and then provided
an incomplete one. Other than these items, we are unable to discern from
the record the reasons for the lengthy delay in the processing of this appeal.



                                           -3-
J-S33037-14


Parks not credible in light of 11 prior crimen falsi convictions. Put simply,

Officer Carrion provided an eyewitness account of a drug transaction that

took place while he was in the immediate presence of both parties. Officer

Carrion personally observed Appellant hand two packets to Parks in



credible. Antidormi, 84 A.3d at 756. Subsequent testing revealed that the

packets contained cocaine. Appellant cannot obtain relief on her sufficiency

of the evidence argument.

       Next Appellant argues her sentence is illegal because her possession

and PWID convictions arise from the same act, and because possession is a

lesser included offense of PWID.2              Merger implicates the legality of a

sentence, and as such our standard of review is de novo and our scope of

review is plenary.       Commonwealth v. Jenkins, 2014 Pa. Super. LEXIS

1786 (Pa. Super. July 5, 2014). This Court has indeed held that possession

under § 780-113(a)(30) is a lesser included offense of PWID and that the

two offenses merge for sentencing purposes if they arise from a single act.

Commonwealth v. Rippy, 732 A.2d 1216, 1223-24 (Pa. Super. 1999).



being the transaction with Parks. The Commonwealth concedes the validity
____________________________________________


2

from a single criminal act and all of the statutory elements of one offense

§ 9765.



                                           -4-
J-S33037-14


                                                               -11.   We therefore



§ 780-113(a)(16).      Since the trial court imposed identical concurrent

sent

We therefore need not vacate the entire sentence and remand for

resentencing.

       Judgment   of   sentence   affirmed   in   part   and    vacated   in   part.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2014




                                     -5-